Name: Commission Regulation (EC) NoÃ 505/2007 of 8 May 2007 provisionally setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2007/2008 delivery period
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  tariff policy;  beverages and sugar;  trade;  Asia and Oceania
 Date Published: nan

 9.5.2007 EN Official Journal of the European Union L 119/22 COMMISSION REGULATION (EC) No 505/2007 of 8 May 2007 provisionally setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2007/2008 delivery period THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 31 thereof, Whereas: (1) Article 12 of Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/07, 2007/08 and 2008/09 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2) provides for detailed rules for setting delivery obligations at zero duty for products falling within CN code 1701, expressed in white-sugar equivalent, for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India. (2) Application of Articles 3 and 7 of the ACP Protocol, Articles 3 and 7 of the Agreement with India and Article 12(3) and Articles 14 and 15 of Regulation (EC) No 950/2006 has resulted in the Commission calculating delivery obligations for each exporting country for the 2007/2008 delivery period, on the basis of the information currently available. (3) It is therefore necessary to provisionally determine the delivery obligations for the period 2007/2008 in accordance with point (a) of Article 12(2) of Regulation (EC) No 950/2006. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The delivery obligations for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India in respect of products falling within CN code 1701, expressed in white-sugar equivalent, in the 2007/2008 delivery period for each exporting country concerned, are provisionally determined as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 247/2007 (OJ L 69, 9.3.2007, p. 3). (2) OJ L 178, 1.7.2006, p. 1. Regulation as last amended by Regulation (EC) No 371/2007 (OJ L 92, 3.4.2007, p. 6). ANNEX Delivery obligations for imports of preferential sugar, expressed in white-sugar equivalent, originating in countries which are signatories to the ACP Protocol and to the Agreement with India for the 2007/2008 delivery period: ACP Protocol/Agreement with India signatory country Delivery obligations 2007/2008 Barbados 32 097,40 Belize 40 348,80 Congo 10 186,10 Fiji 165 348,30 Guyana 159 410,10 India 10 000,00 CÃ ´te dIvoire 10 186,10 Jamaica 118 696,00 Kenya 5 000,00 Madagascar 10 760,00 Malawi 20 824,40 Mauritius 491 030,50 Mozambique 6 000,00 St Kitts and Nevis 0,00 Suriname 0,00 Swaziland 117 844,50 Tanzania 10 186,10 Trinidad and Tobago 47 717,60 Uganda 0,00 Zambia 7 215,00 Zimbabwe 30 224,80 Total 1 293 075,70